DETAILED ACTION
1.         Claims 1-13, as originally filed on 12/12/2019, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.        Claims 1 and 10 are objected to because of the following informalities: 
	In claim 1, line 6, it appears that “high specific area coating” should be “high specific surface area coating” instead. Adding the word “surface” to the phrase is supported at pg. 3, lines 19-20 of the present specification. 
In claim 10, line 1, “additional” should be changed to “additionally”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4-6, & 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotfi (US 2016/0174860 A1).
	As to independent claim 1, Lotfi teaches a method of manufacturing an electrode for use in delivering electrical energy to target tissue of a patient (see para. 0017-0018), the method comprising: providing a conductive material (see Abstract: conductive surface of the electrode); performing a laser process on the conductive material to increase its surface topography (see para. 0021-0030); and coating the conductive material with a “high specific area coating” (see para. 0031, 0036-0039, claim 8: an impedance reducing coating/overcoat is added to the electrode surface, for example poly(3,4-ethylenedioxythiophene) (PEDOT) or iridium oxide (IrOx)).
As to claims 4-5, Lotfi teaches the method of claim 1, wherein the “high specific area coating” is IrOx or PEDOT (see para. 0036 & claim 8).
As to claim 6, Lotfi teaches the method of claim 1, further including the step of, before performing the laser process, applying a cover layer over the conductive material (see para. 0028: the conductive electrode surface may be covered with a thicker layer of silicone, then an excimer laser used).
As to claims 9-10, Lotfi teaches the method of claim 6, wherein the laser process is a second laser process, and wherein the method further includes the step of performing an initial laser skiving step to remove a portion of the cover layer, to expose an electrode of a desired shape and size (see para. 0028-0030, 0033-0034, 0037, claims 4-6); claim 9, wherein the second laser process additionally removes impurities from the coating (see para. 0029: the electrode surface is cleaned to remove contaminants, for example by laser techniques).
As to claim 11, Lotfi teaches the method of claim 1, wherein the laser process is a laser skiving process (see para. 0024-0027, 0030: an excimer laser may be used to ablate or melt the surface of the electrode, appropriate selection of laser pulse length, laser intensity and location of the laser on the electrode surface can produce the desired surface roughness; para. 0032: through selective application of the excimer laser, features with specific sizes and morphology can be formed). This disclosure in Lotfi corresponds to the common definition of “laser skiving” as a selective ablation process that can remove one material with or without affecting an underlying material.
Lotfi teaches all of the limitations of instant claims 1, 4-6, and 9-11. Therefore, Lotfi anticipates the above-listed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         Claims 1-4, 6-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 2018/0008821 A1; hereinafter “Gonzalez”), in view of Zhou et al. (US 2013/0282092 A1; hereinafter “Zhou”).
As to independent claim 1, Gonzalez teaches a method of manufacturing an electrode for use in delivering electrical energy to target tissue of a patient (see para. 0002, 0051, 0057: thin film devices implantable in a patient for electrical stimulation of nerve or tissue), the method comprising: providing a conductive material (see para. 0006); performing a laser process on the conductive material to increase its surface topography (see para. 0055: the conductive trace pattern may be defined using laser ablation; para. 0063, 0099: a thin layer of biocompatible conductive metal such as Au is adhered to the surface of an insulator then sufficient power is applied by the laser to ablate a portion of the metal; para. 0118: laser etching); and coating the conductive material with an “insulating layer” (see para. 0041, 0051, 0056-0057) and/or “cover layer” (see para. 0117, 0122, claim 12).
	Gonzalez fails to disclose that the “insulating layer” and/or “cover layer” are a “high specific area coating”, as recited in instant claim 1. 
However, Zhou, in analogous art of implantable electrodes, teaches that an iridium oxide coating on a gray platinum surface of an electrode has a surface area increase of between 5 and 500 times the surface area for a shiny platinum surface of the same size (see para. 0035, 0039, 0041) and the enhancement of the surface area of a rough platinum surface is achieved by coating with the high surface area coating, which is preferably iridium oxide, but may be another sputtered biocompatible material having a high surface area (see para. 0061-0062). 
Therefore, in view of the teaching of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Gonzalez by incorporating the high specific area coating taught by Zhou to arrive at the claimed invention because Gonzalez suggests a layer of conductive trace fabricated from a biocompatible metal, e.g. platinum, then applying a layer over the conductive traces (see Gonzalez para. 0055-0056). Zhou clearly teaches a platinum surface coated with a high surface area coating, e.g. iridium oxide, used to manufacture implantable electrodes (see Zhou Example 3 in para. 0060-0064 and Abstract). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed high surface area coating for the claimed method with a reasonable expectation of success for enhancing the surface area of the electrode by coating with an inert, strong coating that vigorously adheres to the substrate and therefore does not flake off during long-term exposure to living tissue (see Zhou para. 0022-0023), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
	As to claim 2, modified Gonzalez teaches the method of claim 1, wherein the method includes providing a flexible circuit having the conductive material thereon (see para. 0059: in one implementation, the electrode array and the connection array are in electrical communication with the layer(s) of conductive traces to form a flexible circuit; para. 0077-0079 & Figs. 12-15: flexible circuit 310).
As to claims 3-4, Gonzalez and Zhou teach the method of claim 1, wherein the conductive material is electrolytic hard gold plating on a flexible circuit (see Gonzalez para. 0099: biocompatible metallization includes metal deposition of gold (Au); para. 0118, 0121: fill the vias with a thick noble metal via fill, e.g. plate Au in the vias); claim 1, wherein the high specific area coating is IrOx (see Zhou para. 0061-0062: coating is preferably iridium oxide).
As to claims 6-8, modified Gonzalez teaches the method of claim 1, further including the step of, before performing the laser process, applying a cover layer over the conductive material (see Gonzalez para. 0041: in one aspect, conductor traces are fabricated on a first insulating layer with biocompatible metallization [1st reads on “cover layer” in claim 6] and a second insulating layer is applied over the conductor traces [2nd reads on “coating” in claim 1]); claim 6, wherein the cover layer is applied using an adhesiveless process or adhesive process (see para. 0076: the insulating layer may be an adhesive, which suggests that it may also be “adhesiveless”).
As to claim 11, modified Gonzalez teaches the method of claim 1, wherein the laser process is a laser skiving process (see Gonzalez para. 0055).
As to claims 12-13, Gonzalez and Zhou teach the method of claim 1, further including the step of mounting the flexible circuit to an electrode carrying member and formed for surgical or percutaneous deployment across a variety of dielectric uses, e.g. cardiac rhythm management and atrial fibrillation (see Gonzalez para. 0004-0006, 0041-0043; Zhou para. 0004, 0007: cardiac pacing). Gonzalez and Zhou fail to explicitly disclose that the electrode carrying member is “proportioned for positioning in venous vasculature superior to the heart of a human adult for delivery, using the electrodes, of the electrical energy to nerve targets outside the brachiocephalic vein” [claim 12] or “proportioned for positioning in brachiocephalic vein of a human adult to permit placement of the electrodes in contact with a posterior surface of said brachiocephalic vein [claim 13].  
However, as to claims 12-13, to set the proportions/positioning of the “electrode carrying member” to the best/appropriate proportion/position is an obvious engineering choice made in accordance with the end use application (note that both prior art documents disclose delivery to a “human heart”), which could have been appropriately achieved by a person skilled in the art.


Examiner’s Note
7.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182. 


Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        July 16, 2022